Rachael L. Rihtaric v. Houston Association of Realtors, Inc.















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-143-CV

     RACHAEL L. RIHTARIC,
                                                                              Appellant
     v.

     HOUSTON ASSOCIATION OF REALTORS, INC.,
                                                                              Appellee
 

From the 133rd District Court
Harris County, Texas
Trial Court # 97-14435
                                                                                                               

MEMORANDUM OPINION
                                                                                                               

      On November 3, 2000, the parties filed an agreed motion to dismiss this appeal.  In
relevant portion, Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The motion states that the parties have agreed to dismiss the appeal.  Attorneys for both
parties have signed the motion.
      Therefore, under the authority of Rule 42.1, the cause is dismissed.  Costs are taxed
against the party incurring them.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed November 22, 2000 
Do not publish